DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cummins (US Pub. 2004/0149233 A1) in view of Beaver (US Pub. 2019/0168092 A1).
Regarding claim 1, Cummins discloses an aquatic farming system comprising: 
a set of aquatic farming modules arranged in one or more stacked 5levels each stacked level comprising an array of one or more aquatic farming modules (Pg. 4, [0028]: “The roof of the building modules may be flat which permits the modules to be 
an intermodal container comprising a pair of opposing side walls and a pair of opposing end entrances (Fig. 1, modular building 11 has openings on either end); 
and a housing structure disposed in the intermodal container and 10extending between the side walls thereof, the housing structure comprising: 
a first compartment for storing water and aquatic organisms (Pg. 5, [0059], lines 1-5: “Referring to the drawings and firstly to FIGS. 1 to 4, there is illustrate an aquaculture system 10 in accordance with an embodiment of the invention in the form of a modular building 11 comprising and defining a main chamber 12 for holding fish or marine invertebrates”); 
and a second compartment adjacent to the first compartment 15for installing a set of water treatment mechanisms to treat the water in the first compartment (Pg. 5, [0059], lines 1-7: “Referring to the drawings and firstly to FIGS. 1 to 4, there is illustrate an aquaculture system 10 in accordance with an embodiment of the invention in the form of a modular building 11 comprising and defining a main chamber 12 for holding fish or marine invertebrates, a swirl chamber 13 which serves as a primary filter and a biological filter-drum or screen filter chamber 14 of a secondary filter”);
and a set of access doors disposed at one or both end entrances of the intermodal container, for selectively opening/closing the respective end entrances, 20wherein for each stacked level of aquatic farming modules, selective opening/closing of the end entrances of the intermodal containers in said stacked level facilitates user 
Cummins does not disclose as taught by Beaver, the access doors are actuatable planarly (Pg. 9, [0139], lines 1-5: “The first end 33 of the container 30 comprises a door 206 for accessing the second platform 201 and for closing off the first end 33 when the platform 201 is retracted or not in use, e.g. for transport. The door 206 may be a roller shutter door”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the doors of the aquatic farming system of Cummins to use the planarly actuatable sliding doors of Beaver to reduce the required clearance of the module.
Regarding claim 2, Cummins as modified by Beaver discloses the claimed invention in addition to as taught by Beaver, each access door comprising a roller shutter coupled to an upper portion of the respective end entrance, the roller shutter actuatable vertically at the respective end entrance (Pg. 9, [0139], lines 1-5: “The first end 33 of the container 30 comprises a door 206 for accessing the second platform 201 and for closing off the first end 33 when the platform 201 is retracted or not in use, e.g. for transport. The door 206 may be a roller shutter door”).
Regarding claim 3, Cummins as modified by Beaver discloses the claimed invention in addition to as taught by Cummins each aquatic farming 30module further comprising one or more external access platforms integrally formed with or permanently attached to the housing structure or intermodal container (Fig. 41, walkway 172).
claim 5, Cummins as modified by Beaver discloses the claimed invention in addition to as taught by Cummins each aquatic farming module further comprising one or more external access platforms coupleable to bottom portions of the end entrances of the intermodal container (Fig. 41, walkway 172 is attached to building modules 169 at its bottom portion).
Regarding claim 6, Cummins as modified by Beaver discloses the claimed invention in addition to as taught by Cummins each housing structure further comprising multiple structural elements forming the first and second compartments (Pg. 5, [0059], lines 1-7: “Referring to the drawings and firstly to FIGS. 1 to 4, there is illustrate an aquaculture system 10 in accordance with an embodiment of the invention in the form of a modular building 11 comprising and defining a main chamber 12 for holding fish or marine invertebrates, a swirl chamber 13 which serves as a primary filter and a biological filter-drum or screen filter chamber 14 of a secondary filter”).
Regarding claim 7, Cummins as modified by Beaver discloses the claimed invention in addition to as taught by Cummins the structural elements in 15each housing structure comprising: 
a first longitudinal panel adjacent to one side wall of the intermodal container and bounding the first compartment (Fig. 1-4, main chamber 12 has a wall adjacent a side wall of the intermodal container); 
and a second longitudinal panel adjacent to the other side wall of the intermodal container and bounding the second compartment (Fig. 1-4, swirl chamber 13 has a wall adjacent a side wall of the intermodal container).
claim 8, Cummins as modified by Beaver discloses the claimed invention in addition to as taught by Cummins the structural elements in each housing structure further comprising a third longitudinal panel interposing the first and second longitudinal panels to separate the first and second compartments (Figs. 1-4, there is a wall separating main chamber 12 from swirl chamber 13).
Regarding claim 11, Cummins as modified by Beaver discloses the claimed invention in addition to as taught by Cummins the structural elements in each housing structure comprising one or more second partition panels dividing the second compartment into a plurality of second sub-compartments for installing the water treatment mechanisms (Pg. 5, [0059], lines 1-7: “Referring to the drawings and firstly to FIGS. 1 to 4, there is illustrate an aquaculture system 10 in accordance with an embodiment of the invention in the form of a modular building 11 comprising and defining a main chamber 12 for holding fish or marine invertebrates, a swirl chamber 13 which serves as a primary filter and a biological filter-drum or screen filter chamber 14 of a secondary filter”. The means for water treatment is broken up into a plurality of components).
Regarding claim 12, Cummins as modified by Beaver discloses the claimed invention in addition to as taught by Cummins each second partition panel comprising an opening for connecting the water treatment mechanisms to one another (The various filters are in fluid communication with one another).
Regarding claim 13, Cummins as modified by Beaver discloses the claimed invention in addition to as taught by Cummins, the structural elements in each housing structure comprising a platform panel disposed on the second compartment to facilitate 
Regarding claim 15, Cummins as modified by Beaver discloses the claimed invention except for the structural elements in each housing structure comprise a polyethylene or 20polypropylene material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the structure out of polyethylene or polypropylene for their resistance to corrosion, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cummins (US Pub. 2004/0149233 A1) in view of Beaver (US Pub. 2019/0168092 A1), and further in view of Herzog (US Pub. 2012/0309081 A1).
Regarding claim 9, Cummins as modified by Beaver discloses the claimed invention except for as taught by Herzog, the structural elements in each housing structure comprising one or more first partition panels dividing the first compartment into a plurality of first sub-compartments for storing a plurality of groups of aquatic organisms (Pg. 8, [0092], lines 1-5: “The system may also include one or more partition members extending upwardly from the bottom to the tank's upper end and between two 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first compartment of Cummins to include the partitions of Herzog to allow multiple species of aquatic life to be separated as required for the health of the animals.
Regarding claim 10, Cummins as modified by Beaver and Herzog discloses the claimed invention in addition to as taught by Herzog, the first partition panels are removably installed in the first compartment for selectively dividing the first compartment into the first sub-compartments (Pg. 8, [0093], lines 1-3: “The partition members may be removable or fixed in place. In accordance with one embodiment, the partition is movable”).

Claims 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cummins (US Pub. 2004/0149233 A1) in view of Beaver (US Pub. 2019/0168092 A1), and further in view of Kemp (US Pub. 11,206,817 B2).
Regarding claim 16, Cummins as modified by Beaver discloses the claimed invention except for as taught by Kemp,	the structural elements in each housing structure are welded to one another (Col. 13, lines 5-8: “The intermodal container structures have structural rigidity, have four self-supporting walls and are linear such as to form a rectangular box. Structural rigidity is conferred by a steel frame and welded steel walls of corrugated steel).

Regarding claim 16, Cummins as modified by Beaver discloses the claimed invention except for as taught by Kemp, each aquatic farming module further comprising a protective layer lining interior surfaces of the intermodal container, the protective layer comprising a corrosion-resistant 25material (Col. 11, lines 33-43: “Tanks can be fabricated from many different materials including fiberglass, wood composites, synthetic plastics, (such as polyethylene, propylene, acrylonitrile butadiene, styrene, etc.), epoxy coated steel, metals, and combination thereof. In one desired consideration tanks are fabricated from acrylonitrile butadiene styrene (ABS) with a 0.5-1.5% slope to a front corner wherein a stand-pipe is situated. Prior to installation of the tanks all surfaces on the interior of the intermodal container are completely sealed with a chemical resistant material, example epoxy, to prevent salt water corrosion”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tank of Cummins to include the corrosion-resistant protective layer of Kemp to promote the structural integrity of the tank.
Regarding claim 17, Cummins as modified by Beaver and Kemp discloses the claimed invention, in addition to as taught by Kemp, the corrosion- resistant material is epoxy or polyurethane (Col. 11, lines 33-43: “Tanks can be fabricated from many different materials including fiberglass, wood composites, synthetic plastics, (such as polyethylene, propylene, acrylonitrile butadiene, styrene, etc.), epoxy coated steel, 
Regarding claim 18, Cummins as modified by Beaver and Kemp discloses the claimed invention, in addition to as taught by Kemp, a set of external systems connectable to the housing structures via the end entrances of the intermodal containers (Col. 8, lines 7-10: “FIG. 9 illustrates a detailed flow diagram of the recycling aquaculture system (RAS) designed as a module to be operated as part of the integrated multi-phasic production system”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tank of Cummins to include the external connection of Kemp to more efficiently recycle water throughout a plurality of modules.
Regarding claim 19, Cummins as modified by Beaver and Kemp discloses the claimed invention, in addition to as taught by Kemp, a set of external modules arranged with the aquatic farming modules for housing the external systems (Col. 8, lines 7-10: “FIG. 9 illustrates a detailed flow diagram of the recycling aquaculture system (RAS) designed as a module to be operated as part of the integrated multi-phasic production system”).
Regarding claim 20, Cummins as modified by Beaver and Kemp discloses the claimed invention, in addition to as taught by Kemp, the external systems comprise a water recycling system and/or waste recycling system (Col. 8, lines 7-10: “FIG. 9 .

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642